On Motion for Rehearing.
'Attention is called to the fact that Aleñe Grace Eck did not die prior to the Act of 1931, Vernon’s Ann.Civ.St. Art. 46a, as stated in our original opinion, and in consequence the first ground for affirmance of the trial court’s judgment'cannot be sustained. The matter is immaterial, however, under-our holding that the portion of the 1931 Act authorizing adopted children to inherit from the natural children of the adoptive parent is void, because no notice of that provision was contained in the caption of the 1931 Act.
The motion for rehearing is' overruled.
Overruled.